Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I-Figures 1-4 and Group III in the reply filed on 7/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The claims that read on the elected invention are as follows:
	Claims 26-33 DO NOT READ  on the elected species of Group I-Figures 1-4 since claims 26-36 are directed towards the spool motor mount to the door and NOT the wall as specified by Figures 1-4, they are therefore considered WITHDRAWN from consideration.

The status of the claims is as follows:
	Claims 23-24 and 26-36 are withdrawn from consideration; and
	Claims 1-22 and 25 are herein addressed in detail below.


	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s election dated 7/19/2022.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-3, 12-15, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 96/31677 to Sauveur.
WO 96/31677 to Sauveur discloses a non-contact, automatic door hinge operator system comprising a spool motor mechanism (2) mounted on a wall (A) adjacent a hinge edge side of a door B), the spool motor mechanism (2) having a rotating spool portion slightly set off from the wall, a controller (the tension spring), an access point (4) located on the door from the spool mechanism adjacent a swinging edge side of the door, a pull wire (3, a “continuous” loop, claim 15) wound onto the rotating spool portion (2) having a distal end extending to and on the door (B), and a coupling means (at element 4) attached to the door [Claims 1, 12, and 25]; wherein the door has an open position and a closed position with the controller causing rotation of the spool portion which allow retraction or extension of the wire (3) to thereby allow the swing door to be opened or closed [Claims 2, 3, 12-15 and 25].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/31677 to Sauveur in view of Bizek (5,533,234).
WO 96/31677 to Sauveur fails to disclose a biasing hinge that biases the door to a closed position (claim 4) or an opened position (claim 5).
Bizek (5,533,234) discloses a hinge that provides a biasing means for a swing door to either an open or closed position (see passage below).

    PNG
    media_image1.png
    60
    870
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the door hinge system of WO 96/31677 to Sauveur with a biasing hinge (either towards an open or closed position) as taught by Bizek (5,533,234) since biasing hinges are well known in the art in assisting the swinging movement of the door between either an open or closed position and thus decreases the amount of force to move the door in the desired direction.  Furthermore, the system of WO 96/31677 to Sauveur would operate equally as well when utilizing a biased hinge.

Claim(s) 6-11 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/31677 to Sauveur in view of Kashef et al. (2015/0382198).
WO 96/31677 to Sauveur fails to disclose a specific control that uses a sensor switch (claims 6 and 16), a voice actuated means (claims 7 and 17), a mobile device/app (claims 8 and 18) which sends signals (claims 9 and 19) sent by radio frequency (claims 10 and 20) to control a device (i.e., controlling movement of the spool per se.) (claims 11 and 21-22).
	Kashef et al. (2015/0382198) disclose a portable/wireless device(s) that sends radio frequency signals via an app on a phone that switches/controls devices via voice actuation and more specifically controls movement of closures remotely (see paragraph [0118]).
	It would have been obvious before the effective filing date of the claimed invention to provide the system of  WO 96/31677 to Sauveur with a remote-control device with extended features that allows the control of a closure from afar as taught by Kashef et al. (2015/0382198) since remote operation is well known as well as providing a convenience to operating devices remotely thereby saving time, effort, and money.  Furthermore, the system of WO 96/31677 to Sauveur would operate equally as well when utilizing a remote-control device to operate the opening/closing of a closure/door.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634